      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 1 of 9




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   BRAD P. ROSENBERG
     BRIGHAM J. BOWEN
 3   Assistant Branch Directors
     CAROL FEDERIGHI
 4   Senior Trial Counsel
     ALEXANDRA R. SASLAW
 5   LAUREL H. LUM
     Trial Attorneys
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7   P.O. Box 883
     Washington, DC 20044
 8   Phone: (202) 514-4520
     alexandra.r.saslaw@usdoj.gov
 9
     Attorneys for Defendants
10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13
      CHAMBER OF COMMERCE OF THE                 Civil Action No.4:20-cv-07331-JSW
14    UNITED STATES OF AMERICA, et al.,
                                                 DEFENDANTS’ MOTION FOR
15                 Plaintiffs,                   VOLUNTARY REMAND;
           v.                                    MEMORANDUM OF POINTS AND
16                                               AUTHORITIES IN SUPPORT
      UNITED STATES DEPARTMENT OF                THEREOF
17    HOMELAND SECURITY, et al.,
                                                 Date: July 16, 2021
18                 Defendants.                   Time: 9:00am
                                                 Courtroom: 5
19                                               Judge: Hon. Jeffrey S. White

20

21

22

23

24

25

26

27

28
                                                                    Defs.’ Mot for Voluntary Remand
                                                                             No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 2 of 9




 1                             NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on July 16, 2021 at 9:00am, or as soon thereafter as the

 3   matter may be heard, in Courtroom 5 of the above-entitled Court, located at 1301 Clay Street,

 4   Oakland, California, or by video teleconference, Defendants United States Department of Labor

 5   (“DOL”) and Martin J. Walsh, in his official capacity as Secretary of Labor (collectively, “DOL

 6   Defendants” or “Defendants”), by and through undersigned counsel, will move for remand of

 7   DOL’s final rule on prevailing wage levels to the agency for further consideration, for the reasons

 8   more fully set forth in the accompanying Memorandum of Points and Authorities.

 9   Dated: June 9, 2021                              Respectfully submitted,
10
                                                      BRIAN M. BOYNTON
11                                                    Acting Assistant Attorney General
                                                      Civil Division
12
                                                      BRAD P. ROSENBERG
13                                                    BRIGHAM J. BOWEN
                                                      Assistant Directors, Federal Programs Branch
14
                                                      s/Alexandra R. Saslaw
15                                                    CAROL FEDERIGHI
                                                      Senior Trial Counsel
16                                                    ALEXANDRA R. SASLAW
                                                      LAUREL H. LUM
17                                                    Trial Attorneys
                                                      United States Department of Justice
18                                                    Civil Division, Federal Programs Branch
                                                      P.O. Box 883
19                                                    Washington, DC 20044
                                                      Phone: (202) 514-4520
20                                                    alexandra.r.saslaw@usdoj.gov
21                                                    Attorneys for Defendants
22

23

24

25

26

27

28

                                                         1                Defs.’ Motion for Voluntary Remand
                                                                                       No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 3 of 9




 1                                           INTRODUCTION

 2           Defendants United States Department of Labor (“DOL”) and Martin J. Walsh, in his official

 3   capacity as Secretary of Labor (collectively, “DOL Defendants”), respectfully move this Court for a

 4   remand of DOL’s final rule on prevailing wage levels to the agency for further consideration.

 5   Remand is appropriate because commenters and litigants have raised a number of serious substantive

 6   and procedural concerns about the rule, and the agency has determined that these concerns warrant

 7   careful reconsideration of the rule.

 8           Plaintiffs have indicated that they support a voluntary remand with vacatur, and the DOL

 9   Defendants do not oppose vacatur in this case because the Final Rule’s effective date has already

10   been postponed until November 14, 2022, to allow the agency time to consider these concerns, and

11   thus vacatur is unlikely to cause significant disruption to the regulatory scheme.

12                                            BACKGROUND

13           On October 8, 2020, DOL issued an interim final rule (“IFR”) that amended regulations

14   governing the prevailing wages for employment opportunities that U.S. employers seek to fill with

15   foreign workers on a permanent or temporary basis through certain employment-based immigrant

16   visas or through H-1B, H-1B1, or E-3 nonimmigrant visas. Strengthening Wage Protections for the

17   Temporary and Permanent Employment of Certain Aliens in the United States, 85 Fed. Reg. 63,872 (Oct. 8,

18   2020) (“IFR”). The IFR was published without advance notice and comment, but the agency

19   provided for a post-promulgation comment period through November 9, 2020. Id. at 63,898-63,902.

20   The IFR immediately went into effect. Id. at 63,872.

21           On October 19, 2020, Plaintiffs filed their complaint in this action challenging the IFR.

22   Compl., ECF No. 1. The parties stipulated to proceed directly to summary judgment on the question

23   of whether Defendants had good cause to dispense with the notice-and-comment requirements

24   provided for under the Administrative Procedure Act (“APA”). See Order Granting Stip., ECF No.

25   51. On December 1, 2020, this Court set aside the IFR after finding that the agency did not have

26   good cause to bypass the APA’s notice-and-comment provisions. See Order, ECF No. 73. Following

27   this Court’s order, DOL immediately took steps to revert to the prevailing wage levels in effect before

28

                                                            2               Defs.’ Motion for Voluntary Remand
                                                                                         No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 4 of 9




 1   the IFR. See December 3, 2020, OFLC Announces Updates to Implementation of the Wage

 2   Protections Interim Final Rule; Compliance with District Court Orders, available at

 3   https://www.dol.gov/agencies/eta/foreign-labor/news.

 4           On January 14, 2021, DOL published a final rule adopting, with changes, the IFR.

 5   Strengthening Wage Protections for the Temporary and Permanent Employment of Certain Aliens in the United

 6   States, 86 Fed. Reg. 3608 (Jan. 14, 2021) (“Final Rule”). The Final Rule provides for different wage

 7   levels than the IFR. Compare, e.g., id. at 3673 (computing the Level I Wage as “the 35th percentile of

 8   the OES wage distribution”) with 85 Fed. Reg. at 63,897 (computing the Level I Wage as “the mean

 9   of the fifth decile of the wage distribution,” or “[r]oughly speaking,” the 45th percentile of the

10   relevant wage distribution). The Final Rule also incorporates a “phased approach” so that the new

11   prevailing wage levels set by the rule will phase in over the course of one and a half or three and a

12   half years (depending on the category of workers). 86 Fed. Reg. at 3642. Finally, although the Final

13   Rule had an effective date of March 15, 2021, id. at 3608, no adjustments to wage levels were set to

14   begin until July 1, 2021, id. at 3642.

15           On January 20, 2021, the Assistant to the President and Chief of Staff issued a memorandum

16   entitled “Regulatory Freeze Pending Review,” which directed agencies to consider postponing the

17   effective date for regulations that had not yet taken effect “for the purpose of reviewing any questions

18   of fact, law, and policy the rules may raise.” In accordance with that Presidential directive, DOL

19   sought comments on a proposed sixty-day delay of the Final Rule’s effective date to “allow agency

20   officials the opportunity to review any questions of fact, law, or policy the rule may raise.”

21   Strengthening Wage Protections for the Temporary and Permanent Employment of Certain Aliens in the United

22   States: Proposed Delay of Effective Date, 86 Fed. Reg. 7656 (Feb. 1, 2021). DOL received a number of

23   comments supporting the proposed delay, including a number of comments raising “substantive

24   concerns” about the Final Rule itself. Strengthening Wage Protections for the Temporary and Permanent

25   Employment of Certain Immigrants and Non-Immigrants in the United States; Delay of Effective Date, 86 Fed.

26   Reg. 13,995, 13,995-96 (Mar. 12, 2021). On March 12, 2021, DOL published a final rule delaying the

27   effective date of the Final Rule to May 14, 2021. Id. at 13,995.

28

                                                            3                Defs.’ Motion for Voluntary Remand
                                                                                          No. 4:20-cv-07331-JSW
         Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 5 of 9




 1           Shortly thereafter, the agency also sought comments on a proposal that would delay the Final

 2   Rule’s effective date until November 14, 2022 (with corresponding delays to the rule’s transition

 3   dates) to “provide a sufficient amount of time to thoroughly consider the legal and policy issues raised

 4   in the rule” and to allow DOL to issue a Request for Information to “offer the public . . . an

 5   opportunity to provide information on the sources and methods for determining prevailing wage

 6   levels” at issue in the Final Rule, among other reasons. See Strengthening Wage Protections for Temporary

 7   and Permanent Employment of Certain Immigrants and Non-Immigrants in the United States: Proposed Delay of

 8   Effective and Transition Dates, 86 Fed. Reg. 15,154, 15,154 (Mar. 22, 2021). On April 2, 2021, DOL

 9   issued a separate Request for Information (“RFI”) with a comment period running through June 1,

10   2021. See Request for Information on Data Sources and Methods for Determining Prevailing Wage Levels for the

11   Temporary and Permanent Employment of Certain Immigrants and Non-Immigrants in the United States, 86 Fed.

12   Reg. 17,343 (Apr. 2, 2021) (“RFI”). The RFI invited the public to answer specific questions regarding

13   data sources and methodologies that could be used to approximate or compute wage levels. Id. at

14   17,346. The agency received 87 comments in response to the RFI. 1 On May 13, 2021, DOL delayed

15   the effective date of the Final Rule to November 14, 2022. See Strengthening Wage Protections for the

16   Temporary and Permanent Employment of Certain Immigrants and Non-Immigrants in the United States: Delay of

17   Effective and Transition Dates, 86 Fed. Reg. 26,164, 26,164 (May 13, 2021).

18           The present litigation has continued throughout all of the above events. On March 19, 2021,

19   Plaintiffs filed an Amended Complaint challenging the Final Rule and a final rule of the Department

20   of Homeland Security that is not at issue in this motion. See Am. Compl., ECF No. 79. On May 14,

21   2021, the Court set a briefing schedule for summary judgment motions. See Order, ECF No. 101.

22                                                ARGUMENT

23           In preparing for the upcoming summary judgment briefing and in connection with the

24   regulatory actions described above, DOL has identified a number of substantive and procedural

25   concerns regarding the underlying rulemaking that warrant further consideration by the agency.

26

27   1
      Comments submitted in response to the RFI are available online at
28   https://www.regulations.gov/document/ETA-2021-0003-0001.

                                                              4                Defs.’ Motion for Voluntary Remand
                                                                                            No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 6 of 9




 1   Accordingly, DOL Defendants respectfully request voluntary remand to allow the agency the

 2   opportunity to fully assess these issues and determine what further action is appropriate.

 3   I.      Remand Is Appropriate to Permit DOL to Consider Concerns Raised by Commenters
             and Litigants Regarding the Final Rule.
 4
             “Voluntary remand is consistent with the principle that ‘[a]dministrative agencies have an
 5
     inherent authority to reconsider their own decisions, since the power to decide in the first instance
 6
     carries with it the power to reconsider.’” Nat. Res. Def. Council, Inc. v. U.S. Dep’t of the Interior¸ 275 F.
 7
     Supp. 2d 1136, 1141 (C.D. Cal. 2002) (quoting Trujillo v. Gen. Elec. Co., 621 F.2d 1084, 1086 (10th Cir.
 8
     1980)). In this Circuit, “courts [generally] only refuse voluntarily requested remand when the agency’s
 9
     request is frivolous or made in bad faith.” Cal. Cmtys. Against Toxics v. U.S. E.P.A., 688 F.3d 989, 992
10
     (9th Cir. 2012) (citing SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001)).
11
             “[An] agency may request a remand (without confessing error) in order to reconsider its
12
     previous position.” SKF USA, 254 F.3d at 1029. An agency “might argue, for example, that it
13
     wishe[s] to consider further the governing statute, or the procedures that were followed” or “simply
14
     state that it ha[s] doubts about the correctness of its decision or that decision’s relationship to the
15
     agency’s other policies.” Id.; see also Neighbors Against Bison Slaughter v. Nat’l Park Serv., No. CV 19-
16
     128-BLG-SPW, 2021 WL 717094, at *2 (D. Mon. Feb. 5, 2021), appeal filed, No. 21-35144 (9th Cir.
17
     Feb. 23, 2021).     “[I]f the agency’s concern is substantial and legitimate, a remand is usually
18
     appropriate.” SKF USA, 254 F.3d at 1029; see also United States v. Gonzales & Gonzales Bonds & Ins.
19
     Agency, Inc., No. C-09-4029 EMC, 2011 WL 3607790, at *3-4 (N.D. Cal. Aug. 16, 2011).
20
             In this case, DOL has already publicly acknowledged a number of “substantial and legitimate”
21
     concerns raised by commenters and litigants. SKF USA, 254 F.3d at 1029. For example, when DOL
22
     proposed delaying the effective date of the rule, a number of commenters raised concerns that the
23
     Department “did not provide the public with proper notice and a meaningful opportunity to
24
     comment, and failed to disclose relevant data and analysis to permit informed comments from the
25
     public.” 86 Fed. Reg. at 26,167; see also 86 Fed. Reg. at 15,155. Other commenters urged the
26
     Department to “consider making more of the underlying data used to compute the wage levels in the
27
     Final Rule available for public review.” 86 Fed. Reg. at 26,167. Additionally, commenters raised
28

                                                              5                 Defs.’ Motion for Voluntary Remand
                                                                                             No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 7 of 9




 1   substantive concerns with the Final Rule, “including that key provisions in the rule are at odds with

 2   the INA, the prevailing wage levels were set in an irrational manner and based on ‘cherry-picked’

 3   studies,” and “that sources of authority cited in the rule . . . have since been revoked or rescinded.”

 4   86 Fed. Reg. at 26,167. Similar concerns have been raised by Plaintiffs in this case, see, e.g., Am.

 5   Compl. ¶¶ 101-04, 108, and other litigation involving the Final Rule, see, e.g., First Am. Comp. ¶ 89,

 6   Stellar IT v. Walsh, No. 20-cv-3175 (D.D.C. Feb. 26, 2021); First Am. Compl. ¶ 147, Purdue Univ. v.

 7   Walsh, No. 20-cv-3006 (D.D.C. Feb. 19, 2021). As DOL publicly acknowledged in its May 13, 2021

 8   delay rule, “the procedural and substantive concerns” raised by commenters and litigants call “into

 9   question the appropriateness of the wage rates established in the Final Rule, including the transition

10   rates.” 86 Fed. Reg. at 26,168.

11          In accordance with its recognition of the validity of these concerns outlined above, DOL has

12   already taken the steps described above to delay the effective date of the Final Rule to allow the

13   agency time to consider these concerns. DOL has also published an RFI soliciting public input on

14   sources of data or methodologies to inform any future proposals related to prevailing wages of

15   PERM, H-1B, H-1B1, and E-3 job opportunities. Accordingly, voluntary remand is appropriate to

16   permit the agency to fully consider these issues and how best to address them in future rulemaking.

17          Furthermore, remand will conserve judicial resources. See ASSE Int’l, Inc. v. Kerry, 182 F.

18   Supp. 3d 1059, 1063 (C.D. Cal. 2016) (“Voluntary remand also fosters judicial economy by giving the

19   relevant agency the opportunity to reconsider and rectify an erroneous decision without further

20   expenditure of judicial resources.”). If DOL determines that the commenters and litigants’ concerns

21   are warranted, the agency may propose a new rule that differs significantly from the current Final

22   Rule. Even if DOL ultimately determines that its original approach was justified and proposes a new

23   rule that is substantially similar to the Final Rule, it will be doing so on a more developed and

24   considered record that will assist courts in assessing any future challenges to such a rule. Absent a

25   voluntary remand, DOL will be required to defend the Final Rule in Court at the same time that it is

26   internally evaluating the propriety of that Rule. And if the Court ultimately concludes that the Final

27   Rule is arbitrary and capricious, the appropriate outcome will be to vacate and remand—the same

28

                                                           6               Defs.’ Motion for Voluntary Remand
                                                                                        No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 8 of 9




 1   outcome sought by this motion.

 2   II.     DOL Defendants Do Not Oppose Vacatur of the Final Rule.

 3           “Courts faced with a motion for voluntary remand employ ‘the same equitable analysis’ courts

 4   use to decide whether to vacate agency action after a ‘rul[ing] on the merits.’” ASSE Int’l, 182 F.

 5   Supp. 3d at 1064 (quoting Nat. Res. Def. Council, 275 F. Supp. 2d at 1143); see also N. Coast Rivers All.

 6   v. U.S. Dep’t of the Interior, No. CV 16-307-LJO-MJS, 2016 WL 11372492, at *3 (E.D. Cal. Sept. 23,

 7   2016). In both circumstances, courts “remand without vacatur only in ‘limited circumstances.’”

 8   Pollinator Stewardship Council v. U.S. E.P.A., 806 F.3d 520, 532 (9th Cir. 2015). Specifically, “[w]hether

 9   agency action should be vacated depends on how serious the agency’s errors are ‘and the disruptive

10   consequences of an interim change that may itself be changed.’” Cal. Cmtys. Against Toxics, 688 F.3d

11   at 992 (quoting Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150-51 (D.C. Cir.

12   1993)). “Put differently, ‘courts may decline to vacate agency decisions when vacatur would cause

13   serious and irremediable harms that significantly outweigh the magnitude of the agency’s error.’”

14   Klamath-Siskiyou Wildlands Ctr. v. Nat’l Oceanic & Atmos. Admin., 109 F. Supp. 3d 1238, 1242 (N.D.

15   Cal. 2015).

16           In this case, DOL is seeking remand to carefully consider concerns raised by commenters

17   and litigants. Until the agency conducts further review, it cannot say for certain the extent to which

18   the Final Rule may need to be revised, but the concerns raised to this point suggest that there may

19   need to be significant changes to the rulemaking going forward. See 86 Fed. Reg. at 26,167, 26,173

20   (discussing “serious concerns with the substance of the Final Rule and the process through which it

21   was promulgated” that “call into question fundamental aspects of the rulemaking”). This possibility

22   of significant revisions must be balanced against the consequences of vacatur, which in this case

23   would have few practical consequences because DOL has already delayed the effective date of the

24   Final Rule until November 2022. Thus, this is not a case where vacatur will unduly delay an important

25   government action, see, e.g., Cal. Cmtys. Against Toxics, 688 F.3d at 993-94, or cause disruption or

26   confusion, see. e.g., Neighbors Against Bison Slaughter, 2021 WL 717094, at *3-4. Rather, this is a case

27   where remand with or without vacatur will maintain the status quo for over a year, during which time

28

                                                            7                Defs.’ Motion for Voluntary Remand
                                                                                          No. 4:20-cv-07331-JSW
      Case 4:20-cv-07331-JSW Document 134 Filed 06/09/21 Page 9 of 9




 1   the agency can consider the various concerns raised by commenters and litigants and determine an

 2   appropriate path forward. In light of the possibility of serious error and the delay already in effect,

 3   DOL Defendants do not oppose vacatur in this case.

 4                                             CONCLUSION

 5          For the foregoing reasons, DOL Defendants respectfully request that the Court grant its

 6   motion for voluntary remand.

 7   Dated: June 9, 2021                                Respectfully submitted,
 8
                                                        BRIAN M. BOYNTON
 9                                                      Acting Assistant Attorney General
                                                        Civil Division
10
                                                        BRAD P. ROSENBERG
11                                                      BRIGHAM J. BOWEN
                                                        Assistant Directors, Federal Programs Branch
12
                                                        s/Alexandra R. Saslaw
13                                                      CAROL FEDERIGHI
                                                        Senior Trial Counsel
14                                                      ALEXANDRA R. SASLAW
                                                        LAUREL H. LUM
15                                                      Trial Attorneys
                                                        United States Department of Justice
16                                                      Civil Division, Federal Programs Branch
                                                        P.O. Box 883
17                                                      Washington, DC 20044
                                                        Phone: (202) 514-4520
18                                                      alexandra.r.saslaw@usdoj.gov
19                                                      Attorneys for Defendants
20

21

22

23

24

25

26

27

28

                                                           8                Defs.’ Motion for Voluntary Remand
                                                                                         No. 4:20-cv-07331-JSW
